Citation Nr: 1719656	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  10-18 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for a right ankle disability.

4. Entitlement to service connection for right Achilles tendonitis.

5. Entitlement to service connection for a right foot fracture residuals.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1983 to October 1987.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO, among other things, denied entitlement to service connection for back pain.  The RO in Atlanta, Georgia now has jurisdiction over this matter.

In a July 2009 statement in support of claim (VA Form 21-4138), the Veteran requested a Board videoconference hearing at the RO.  See also July 2009 VA Form 9.  However, in his April 2010 substantive appeal (VA Form 9) the Veteran indicated that he did not want a hearing.  Therefore, the Board finds that hearing request is withdrawn, and no further action is required to provide the Veteran a hearing in these matters.  38 C.F.R. § 20.704(e) (2016) .

In August 2013, the claims were remanded to the Agency of Original Jurisdiction (AOJ) for further development.

During the pendency of the claim, in a February 2016 rating decision, the RO granted service connection for right foot hallux valgus, left foot hallux valgus, arthritis first metatarsophangeal of both feet, patellaofemoral pain syndrome of the right knee, and patellofemoral pain syndrome of the left knee.  Given the grant of benefits in this rating decision, the Board has recharacterized the issues on appeal as reflected on the title page (previously characterized as swollen and painful joints).

The issues of service connection for a left ankle sprain, right ankle sprain, right Achilles tendonitis, and right foot fracture are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's low back disability had its onset in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, a low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims to have continuous lower back pain since service.  Specifically he attributes lower back pain to the general physical demands of his military occupational specialty (MOS) of indirect fire infantry, to include carrying heavy weight.  See May 2009 Notice of Disagreement.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. §  3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. §  3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  Arthritis is one of the listed chronic diseases.  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 (3), 1112(a)(1), 1113 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).

The Veteran's DD-214 indicates that his MOS was an indirect fire infantryman.  He is a recipient of the parachute badge along with other medals and decorations. Service treatment records document complaints of back pain and injuries.  In June 1986, the Veteran received treatment for a mild lower back strain.  On separation, in a September 1987 report of medical history, the Veteran reported recurrent back pain but there is no report of a medical examination conducted.

Post-service evidence documents continuous treatment for back pain.  From 2002 to 2005 the Veteran attended physical therapy for back pain. He received private treatment for degenerative arthritis of the lumbar spine since approximately 2005 or before.  See September 2010 Private Treatment Letter.  October 2009 lumbar x-rays display mild degenerative disc disease.  The claims files shows chiropractic treatment since 2010.  April 2010 VA treatment records document complaints of back pain.

The Veteran was afforded a VA examination in October 2009.  He reported low back pain since 1984 in service.  Specifically, he reported injuring his back during an airborne jump in March 1984.  Diagnoses of lumbar strain and mild multilevel degenerative disc disease were provided.  The examiner noted that he was unable to provide a medical opinion without resorting to speculation because he was not able to review the claims file.

The Veteran was afforded another VA examination in November 2015.  The examination reported noted a history of back related injuries in service, and complaints and treatment for lower back pain starting in the 1990s.   The Veteran reported current pain in his lower back radiating to his legs.  Diagnoses of lumbar sprain, osteophytosis of the lumbar spine, and sacroilititis, were provided.  The examiner opined that the current lower back arthritis is less likely than not (less than 50 percent probability) incurred in or caused by service.  As rationale, the examiner stated that the Veteran's lower back injuries are arthritic in nature and not due to a prior sprain injury.  The Board finds this opinion inadequate, given that the examiner did not explain why an arthritic disability could not be due at least in part to a prior sprain and did not address why the other diagnosed disorders were not due to service, to include the lumbar strain which is precisely the same diagnosis the Veteran received in service.

Moreover, while a June 1986 service treatment record only noted a mild lower back strain, on September 1987 separation the Veteran reported recurrent back pain, thus the Veteran has consistently alleged lower back pain since service.  See October 2009 VA examination. The Veteran is competent to report continuous symptoms since service, see Washington v. Nicholson, 21 Vet. App. 191, 195 (2007), and his statements have been credible and consistent with the evidence of record as well as the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

At this point, the Board is confronted with multiple diagnoses of current back disabilities, STRs showing back strain and continuity of back symptomatology, lack of a separation examination diagnosing the underlying disorder causing the back pain, and competent and credible lay testimony of continuing back symptoms supported by the evidence of record, and an inadequate negative nexus opinion.  In light of this evidence, a request for another opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003); 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").  The evidence is at least evenly balanced as to whether the Veteran's low back disability had its onset in service.  As the benefit of the doubt doctrine requires that the reasonable doubt created by this relative equipoise in the evidence be resolved in favor of the Veteran, entitlement to service connection for a back disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . . .").


ORDER

Entitlement to service connection for a low back disability is granted.


REMAND

As for the remaining issues on appeal, the Board finds that further development is warranted.

The Veteran claims to have continuous joint pain in his bilateral ankles, right heel, and right foot, since service.  Specifically, he attributes joint pain to the general physical demands of his MOS, to include carrying heavy weight.  

During the pendency of the claim, in a February 2016 rating decision, the RO granted service connection for right foot hallux valgus, left foot hallux valgus, arthritis first metatarsophangeal of both feet, patellaofemoral pain syndrome of the right knee, and patellofemoral pain syndrome of the left knee.  Thus, the Veteran was granted service connection for disabilities related to both feet and both knees.

Service treatment records document treatment for joint areas.  In August 1984, the Veteran was treated for right foot pain following a road march.  May 1984 service treatment records document complaints of sore knees.  At discharge, the Veteran reported suffering from swollen or painful joints; cramps in his legs; a bone, joint or other deformity; and foot trouble.

Post-service treatment records indicate that the Veteran was treated for leg and joint pain on several occasions.  See September 2010 Private Treatment Letter.

Pursuant to the August 2013 Board remand, the Veteran was afforded a VA examination in November 2015.  In reference to the Veteran's ankles, he reported right Achilles tendonitis treated with splinting in 1987 without recurrence.  He reported having bilateral ankle sprain injuries in 1987 from carrying heavy weight and walking up to 30 miles during service that has since resolved.  He further reported having current minor discomfort in his ankles.  On examination, diagnoses of a resolved bilateral ankle sprains, and resolved right Achilles tendonitis were provided.  The examiner concluded that there was no evidence of a current ankle condition because the Veteran's earlier injuries have since healed.  The examiner did not provide further rationale for reaching his conclusions.

With respect to the Veteran's right foot, the examiner noted a reported right foot fracture injury in 1985.  The Veteran reported stepping into a hole and fracturing his right foot (distal medial) in 1985, subsequently treated with splinting for two weeks. On examination, with repetitive movements the Veteran had pain that gradually increased in the ball of the right foot.  The examination report noted that right foot x-rays showed degenerative or traumatic arthritis.  Attached to the examination report was a March 2014 right foot x-ray that showed pain and advanced degeneration of soft tissue, but no evidence of an acute injury.  The examiner acknowledged the Veteran's report of a right foot fracture injury in 1985, however, the examiner noted that there were no residual changes on x-ray thus the injury was either fully healed or only a sprain at the time of the incident. The November 2015 examiner concluded that the Veteran had a history of problems with his feet due to overuse activities during service.  The examiner provided positive nexus opinions with respect to hallux valgus and arthritis first metatarsophangeal of both feet, attributed to bunion deformities during service.  However, the examiner provided a negative nexus opinion on the relationship between the Veteran's claimed right foot fracture injury and service.  As rationale, the examiner stated that there are no arthritic changes in the claimed area that the Veteran states was fractured (arch of right foot), thus indicating that the area has fully healed with no arthritic changes.

In a May 2017 appellate brief, the Veteran, through his representative, claimed that the August 2013 VA examiner did not adequately address the Veteran's complaints of periodic pain and discomfort in both ankles and right heel, as reported during the examination.  Specifically, the Veteran claimed that the examiner did not provide objective testing, such as x-rays, to rule-out arthritis.  To this regard, the Board acknowledges that the examiner considered March 2014 right foot x-ray evidence, however, the VA examination was conducted in November 2015 - more than two years later, and there is no indication whether left foot x-rays were considered to address the Veteran's claim of a left ankle sprain.  In reference to the claimed right foot fracture injury, the Veteran contends that the examiner did not consider his reported pain and functional loss as a residual to his reported right foot fracture injury in 1985.  In light of the Veteran's allegations, and the November 2015 VA examiner's lack of rationale addressing the Veteran's competent lay contentions - to include the Veteran's lay statements regarding continuous symptoms since service - the Board finds the examination report is inadequate as contended by the Veteran's representative.

Given these noted deficiencies, a remand is necessary to obtain an addendum opinion as to the nature and etiology of the claimed joint disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes). 

As for private treatment records, in the August 2013 remand, the Board instructed the AOJ to obtain treatment records from Dr. J.H., the Veteran's private physician that provided treatment for leg and joint pain on several occasions.  See April 2010 Letter.  In February 2014, the Veteran was sent a letter requesting information and authorization to obtain such records.  The Veteran did not respond to this request.  On remand, because these private treatment records may be relevant to the claims remaining on appeal, the Veteran should be afforded another opportunity to provide information and authorization to obtain such records.

Outstanding VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records which have not already been associated with the claims file.

2. With any necessary assistance from the Veteran, obtain all private treatment records from those that have treated the Veteran for joint pain, to include records from Dr. J.H., the Veteran's private physician.

3. After completing the above development, request an opinion from an appropriate specialist physician addressing the nature and etiology of the Veteran's claimed joint disabilities - left and right ankle disabilities, right Achilles tendonitis, and right foot fracture.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on review of the case, the examiner is specifically requested to offer an opinion as to:

(a) Identify any disorders of the lower extremities other than the already service connected hallux valgus, first metatarsophalangeal arthritis of both feet, and patellofemoral pain of the knees.

(b) For each such disorder, the physician should opine as to whether is it at least as likely as not (a 50 percent probability or greater) that such disability manifested in service or is otherwise related to service, or is either caused or aggravated by the service connected hallux valgus, first metatarsophalangeal arthritis of the feet, or patellofemoral pain syndrome of the knees.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  The physician should specifically address the Veteran's lay statements as to experiencing continuous pain and discomfort - to include functional loss, in both ankles, his right heel and right foot - since service.  

The examiner should provide complete rationale for all opinions given.

4. Thereafter, the RO should readjudicate the claims remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


